DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 05/19/2021, claims 1-19 remain pending, of which 11 was amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauselmann (US 2007/0021187).
Regarding claim 11: Gauselmann discloses:
 a processor (paragraph [0019]); and 
a memory device which stores a plurality of instructions, which when executed by the processor (paragraph [0019]), cause the processor to: 
for a first play of a game (paragraph [0027], a player spins the reels): 
a first random array of symbols is  displayed and a first number of scatter symbols are highlighted, See Fig. 5 wherein the scatter symbols are non-adjacent and of differing levels), and 
cause a display, by the display device, of a first award, wherein the first award is based on any awards associated with the first quantity of indicated sections of the award generator (paragraph [0028] – paragraph [0030], scatter symbols are combined with each other to generate an award for each spin), and 
for a second play of a game (paragraph [0033], the player may spin multiple times with the same selected scatter symbol position): 
cause a display, by the display device, of a second, different configuration of the indicator of the award generator, wherein the second configuration comprises a second, different quantity of indicated sections of the award generator, and the second configuration is based on a second, different quantity of non-adjacent open sections of the level of the award generator being randomly aligned (paragraph [0028] – paragraph [0030], a second random array of symbols are displayed and a second number of scatter symbols are highlighted, See Fig. 5 wherein the scatter symbols are non-adjacent and of differing levels), and 
cause a display, by the display device, of a second award, wherein the second award is based on any awards associated with the second, different quantity of indicated sections of the award generator (paragraph [0028] – paragraph [0030], scatter symbols are combined with each other to generate an award for each spin).

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715